NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



STEVE E. EVANS, DC #C12118,                 )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D18-751
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 18, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.

Howard L. Dimmig, II, Public Defender,
and James Dickson Crock, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.


LaROSE and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.